Citation Nr: 9912386	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  96-41 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1958.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran's claims of 
entitlement to service connection for right shoulder 
disability and for arthritis of the right hip.  In a decision 
dated in September 1997, the Board found that the claim of 
entitlement to service connection for a right shoulder 
disability was not well grounded and denied the appeal.  In 
addition, the Board remanded the issue of entitlement to 
service connection for arthritis of the right hip for further 
development.  The development has been completed and the 
issue is now ripe for appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Although the veteran suffered an abrasion of his right 
hip during service, the evidence of record does not support a 
nexus between the current right hip disability and service.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
service, nor may right hip arthritis be presumed to have been 
so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The veteran has not alleged that 
any records of probative value that may be obtained as to 
this claim, and which have not already been secured or 
requested, are available.  Accordingly, the Board finds that 
all relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
chronicity provisions of 38 C.F.R. 3.303(b) are applicable 
where evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded or reopened on the basis of 38 C.F.R. 3.303(b) 
if the condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 489 (1997).

For certain disabilities, such as arthritis, service 
connection may be presumed when that disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The service medical records demonstrate that the veteran was 
in a motor vehicle accident in February 1958 while on active 
duty.  He was hospitalized at a VA hospital in Coral Gables, 
Florida from February 1 to February 6, 1958.  The final 
summary report of the hospitalization notes that the veteran 
had a "small abrasion over the right hip."  No x-rays were 
taken of the right hip.  The diagnoses did not indicate any 
right hip problem.  The remainder of the veteran's service 
medical records until his separation in August 1958 are 
negative for complaints of or treatment for a right hip 
disability.  The separation examination report dated in July 
1958 shows that the veteran's lower extremities, spine and 
musculoskeletal system were normal.  No defects or diagnosis 
in regard to a right hip disorder was noted.  It was further 
noted that the veteran was found physically qualified for 
release to inactive duty in the U. S. Marine Corps Reserve 
and to perform all the duties of his rank at sea or in the 
field.  Included in the veteran's service medical records is 
a record dated in September 1962 which notes that the veteran 
was dropped that date by reason of discharge from the U. S. 
Marine Corps Reserve.  It was noted that the veteran was not 
present for a physical examination.

VA outpatient treatment records demonstrate that in February 
1987, the veteran reported having right hip pain which had 
been getting worse over the prior year.  The assessment was 
degenerative joint disease of the hip.  On a referral 
consultation sheet dated the same day, it was noted that the 
veteran had increased pain in the right hip status post motor 
vehicle accident 20 years earlier.  On orthopedic 
consultation in March 1987, the examiner noted that the 
veteran reported a three year history of right hip pain.  A 
VA outpatient treatment record dated in October 1994 
demonstrates that x-ray examination of the hips revealed 
bilateral degenerative arthritis, more advanced on the right.

A VA general medical examination report dated in March 1996 
demonstrates that the veteran reported that he was involved 
in a motor vehicle accident in 1958, was thrown from the 
vehicle, and sustained dislocation of his right hip.  On 
physical examination, the veteran had a gait-limp on the 
right leg due to pain.  Tenderness of the right hip was 
present.  Range of motion of the right hip was limited by 
pain.  The pertinent diagnosis was right hip pain most likely 
arthritic.

A VA orthopedic examination report dated in March 1996, 
demonstrates that the veteran walked without a limp.  The 
examiner noted no deformity or asymmetry of either lower 
extremity.  The veteran was able to squat only to chair level 
because of hip pain.  Range of motion testing demonstrated 
limitation of motion.  It was noted that x-rays of the hips 
showed degenerative changes, bilaterally, extensive in the 
right hip, with loss of joint space in the right hip.  The 
conclusion was history of right hip dislocation, currently 
with extensive degenerative arthritic changes and limitation 
of motion.

The veteran testified at a personal hearing in September 
1996, before a hearing officer at the RO, that during service 
he hit something while driving and was thrown out the 
passenger side door of the vehicle.  He stated that he could 
not remember much right after the accident but he could not 
walk and he had a lot of pain in his right shoulder, which 
was dislocated.  The veteran testified that he was taken to 
the Veterans Hospital where he was treated for six days.  He 
stated that for two or three of those days, he could not walk 
and was in a wheelchair with his right arm immobilized 
against his body.  He indicated that he was then sent back to 
his base and it was about another three weeks before he was 
able to walk properly, and he was in pain all the time.  The 
veteran testified that after service he self-medicated by 
taking over-the-counter medications.  According to the 
veteran, 10 or 15 years earlier, he started seeking treatment 
at the VA North Chicago Medical Center.  He indicated that, 
at that time, he had started having problems walking.  The 
veteran testified that the VA told him that the arthritis in 
his hip was from a trauma earlier in his life.  The veteran 
stated that the only accident he had ever had in which he got 
hurt was the one in the military.

In a statement from the veteran's wife, dated in November 
1996, she noted that she had known the veteran for 38 years 
and in all those years, he had experienced pain in his hips.  
She noted that the pain started getting worse in the 1980's.

A statement from Mark Tucci, M. D., dated in November 1997, 
notes that the veteran was seen in October 1997 "in 
consultation to review his records regarding an injury which 
occurred while he was in the service."  Dr. Tucci noted 
that, in 1958, the veteran was thrown from a truck and landed 
on his right hip, suffering injury to the right hip and 
shoulder, and was evaluated by service physicians.  He 
further noted that no x-rays were taken and the veteran was 
told that he had a sprained hip and shoulder.  Dr. Tucci 
further noted that the veteran was hospitalized for five days 
and for the next five months the veteran complained of severe 
hip and leg pain, and was not able to bear weight for that 
period of time on his right leg.  According to Dr. Tucci, 
"[a]lthough hobbled by pain and an inability to walk 
properly, [the veteran] did not seek further treatment until 
the mid 1980's for this problem."  Dr. Tucci also noted that 
x-rays in March 1996 revealed severe degenerative arthritis 
of the right hip and showed that the neck of the femur on the 
right was significantly shorter than on the left.  "The only 
explanation for these findings is that [the veteran] suffered 
a hip fracture in 1958 which was impacted, and although it 
did heal, the results were less than satisfactory, and led to 
a progressive degeneration of the joint."  Dr. Tucci 
provided his opinion that the veteran's hip arthritis was 
caused by a hip fracture suffered in 1958.

A VA orthopedic examination report dated in June 1998 
demonstrates that the service medical records were reviewed 
and show that the veteran suffered a small abrasion of the 
right hip in February 1958.  Current examination of the right 
hip revealed pain with motion of the right hip and weakened 
movement against any resistance.  The hip also lacked 
coordination because of pain.  It was noted that x-rays of 
the right hip revealed severe arthritis of the right hip with 
total loss of joint space and marked spurring and cyst 
formation.  The examiner noted that he could find no direct 
connection between the veteran's injury while on active duty 
in 1958 and the current condition of his hip.  "There is no 
evidence of any direct causal relationship between the 
February 1958 injury and his current severe arthritis of the 
right hip."

The evidence of record clearly demonstrates that the veteran 
was injured in a motor vehicle accident during service and 
that he currently has severe arthritis of the right hip.  
However, the service medical records show that the veteran 
suffered only a "small abrasion over the right hip" and was 
not treated for a hip disorder during the hospitalization in 
February 1958.  In addition, contrary to some of the post 
service evidence of record, the service medical records do 
not show any complaints of, treatment for, or a diagnosis of 
a right hip disorder during the remaining period of service 
following the February 1958 accident.  In addition, the 
separation examination shows no musculoskeletal problems and 
notes that the veteran was found physically qualified for 
release to inactive duty in the reserves to perform all the 
duties of his rank at sea or in the field.  The service 
medical records also indicate that the veteran's physical 
health did not prevent him from participating in the U. S. 
Marine Corps Reserve from 1958 to 1962.

The evidence of record does not demonstrate that the 
veteran's right hip arthritis was manifested to a compensable 
degree within one year of separation from service.  The 
earliest evidence of a right hip disorder after service are 
VA outpatient treatment records dated in February 1987, more 
than 28 years after service.  Those records show that the 
veteran reported increased pain in his right hip over the 
past year.  A March 1987 VA outpatient treatment record 
indicates that veteran reported a history of right hip pain 
for three years, which only relates the hip pain back to 
1984, many years after service.

In regard to the statement from Dr. Tucci, although it is 
indicated that he reviewed the veterans "records regarding 
an injury which occurred while he was in the service," some 
of the information contained in Dr. Tucci's statement is not 
consistent with, or demonstrated by, contemporaneous clinical 
findings and information in the veteran's service medical 
records.  Dr. Tucci's statement notes that the veteran was 
told in service that he had a sprained hip and shoulder.  The 
service medical records of the February 1958 hospitalization 
demonstrate diagnoses of cerebral concussion, laceration of 
the forehead, multiple contusions of the face, and contusion 
of the right shoulder, as well as a notation of a small 
abrasion over the right hip.  The service medical records do 
not show that a sprain of either his hip or shoulder was 
identified.  Dr. Tucci also noted that the veteran was 
hospitalized for five days and, for the next five months, 
complained of severe hip and leg pain and was not able to 
bear weight on his right leg during that time.  Although the 
service medical records show that the veteran was 
hospitalized for five days, the service medical records are 
negative for any complaints of right hip or leg pain during 
the remainder of service, and the separation examination is 
also negative for a right hip disorder.  It appears that Dr. 
Tucci relied on unsubstantiated, and/or contradicted, history 
provided by the veteran.  Accordingly, Dr. Tucci's opinion 
that the veteran's current right hip arthritis was caused by 
a hip fracture in 1958 is not supported by the evidence of 
record, and is not probative of the issue on appeal.

The examiner at the June 1998 VA orthopedic examination noted 
that he had reviewed the veteran's service medical records, 
and examined the veteran's right hip, and had determined that 
there was no direct connection between the veteran's injury 
in 1958 and his current hip disability.  As this medical 
opinion is based on substantiated objective findings of 
record, it is of more probative value than Dr. Tucci's 
medical opinion.  

The service medical records show that the veteran sustained a 
small abrasion to his right hip in 1958 with no residual 
disability demonstrated.  As such, the service medical 
records do not show any treatment for or diagnosis of a 
chronic right hip disorder during service.  Although the 
evidence shows that the veteran currently has severe 
arthritis of the right hip, the more probative evidence is 
against a finding that the current right hip disability, 
shown more than 28 years after service, is related to the 
injury in service.

The veteran has offered his statements and testimony 
regarding his belief that the right hip disability is the 
result of an injury during service.  In addition, the 
veteran's wife submitted a statement in November 1996 that 
the veteran had had pain in his hips for the past 38 years.  
While these statements and testimony are deemed credible for 
purposes of establishing a well-grounded claim, the veteran 
and his wife are not qualified, as lay persons, to furnish 
medical opinions as to etiology, or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, as 
the preponderance of the evidence is against a finding that 
the veteran's current right hip disability is due to an 
injury during service, his claim for service connection for a 
right hip disability is not established.  Grottveit v. Brown, 
5 Vet. App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).


ORDER

Entitlement to service connection for right hip disability is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

